
	

114 S3215 IS: Home Mortgage Disclosure Adjustment Act
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3215
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Home Mortgage Disclosure Act of 1975 to specify which depository institutions are
			 subject to the maintenance of records and disclosure requirements of such
			 Act, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Home Mortgage Disclosure Adjustment Act.
		2.Depository institutions subject to maintenance of records and disclosure requirements
 (a)In generalSection 304 of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803) is amended— (1)by redesignating subsection (i) as paragraph (3) and adjusting the margins accordingly; and
 (2)by inserting before paragraph (3), as so redesignated, the following:  (i)Exemptions (1)Closed-end mortgage loansWith respect to a depository institution, the requirements of subsections (a) and (b) shall not apply with respect to closed-end mortgage loans if the depository institution originated less than 100 closed-end mortgage loans in each of the 2 preceding calendar years.
 (2)Open-end lines of creditWith respect to a depository institution, the requirements of subsections (a) and (b) shall not apply with respect to open-end lines of credit if the depository institution originated less than 200 open-end lines of credit in each of the 2 preceding calendar years..
 (b)Technical correctionSection 304(i)(2) of the Home Mortgage Disclosure Act of 1975, as redesignated by subsection (a), is amended by striking section 303(2)(A) and inserting section 303(3)(A).
			
